Case 2:19-cv-00247-JAM-DB Document 3-2 Filed 02/08/19 Page 1 of 2




   ATTACHMENT 2
                                                Case 2:19-cv-00247-JAM-DB Document 3-2 Filed 02/08/19 Page 2 of 2
           Transaction Structure

                                                                                                Transaction Structure

               Managing Member                                                                                                                                                   Tax Equitv Invest ors
Capital Commitment             $   505,890.00                                                                                                                      Capital Commitment          $       50,083,110.00
Annual Preferred Return (pre I             0%                                                                                                                      Annual Preferred Return (pre                           2.00%
Pre Flip                                                                                                                                                           Pre Flip
Income/( loss)                         1.00%                                                                                                                       I ncome/(loss)                                      99.00%
Net operating cash flow                1.00%                                                                                                                       Net operating cash flow                             99.00%
Forecasted Flip Date                 1/1/2021                                                                                                                      Forecasted Flip Date                               1/1/2021
Post Flip                                                                                                                                                          Post Flip
Income/( loss)                        95 .05%                                                                                                                      I ncome/(loss)                                         4.95%
Ca sh                                 95 .05%                                                                                                                      Cash                                                   4.95%




                                                              Sources & Uses

                                                  Total Proj ect Co!         158,239,037                                Sale of             Uni~   $ 153,300,000
                                                  Total Uses                 158,239,037
                                                                                                                        .---------------------------                                              (Lender)
                                                  Tax Equity lnves1           50,083,110                                Senior Debt                $ 107,650,037
                                                  Managing Memt                  505,890                                Interest Rate                      2.30%
                                                  Permanent Loan             107,650,037                                Loan Term (Years)                     20
                                                  Total Sources        $     158,239,037


                                                                                           Master Lease Agreement :




                                                                                     (Lessee - Master Lease and Sub-Lessor)

                                                                       Long Term and Short Term Lease Agreement


                                                                                                           End User                                                Le1end
                                                                                                                                                                   Solid lin es • Ownership flows of funds
                                                                                                          Sub Lessee                                               Dashe d li ne s• Non ownersh ip fl ows of funds




                                                                                                                                                                                                                     44
